


Exhibit 10.12

 

THIRD AMENDMENT TO OFFICE LEASE

 

This Third Amendment to Office Lease (this “Third Amendment”) is made and
entered into by and between ASP, Inc., the managing partner of Boulder Tower
Tenants in Common (“Landlord”), and HELMERICH & PAYNE, INC., a Delaware
Corporation (the “Tenant”), effective on and as of the date on which Tenant
executes this Third Amendment, as set forth on the signature page (the
“Effective Date”).

 

W I T N E S SETH

 

WHEREAS, Landlord and Tenant previously entered into that certain Office Lease
dated May 30, 2003, as amended by First Amendment to the Lease dated May 23,
2008 and Second Amendment to Lease dated December 13, 2011 (“Lease”), pursuant
to which Landlord leases to Tenant certain premises totaling 168,868 rentable
square feet in the building commonly known as Boulder Towers (the “Building”),
located at 1437 South Boulder, Tulsa, Oklahoma 74119 (the “Existing Premises”);
and

 

WHEREAS, Landlord and Tenant desire to expand the Premises, amend certain other
terms of the Lease, and provide lease terms for the Fourth Amendment to Office
Lease, all as more particularly provided hereinbelow;

 

NOW, THEREFORE, pursuant to the foregoing, and in consideration of the mutual
covenants and agreements contained in the Lease and herein, the Lease is hereby
modified and amended as set out below:

 

1.                                      Definitions.  All capitalized terms used
herein shall have the same meaning as defined in the Lease, unless otherwise
defined in this Third Amendment.  The recitals above are incorporated herein by
reference.

 

2.                                      Expansion Space.  Landlord and Tenant
hereby confirm, stipulate and agree that, effective October 1, 2012 (or at such
earlier time as Tenant occupies the Sixth Floor Expansion Space), the Existing
Premises shall be expanded to include an additional 4,709 contiguous rentable
square feet of office space (the “Sixth Floor Expansion Space”) as described on
Exhibit “A” attached hereto.  Except as otherwise provided in paragraph five of
this Third Amendment, the term for the Sixth Floor Expansion Space shall expire
on the later of March 31, 2015 or 30 days after substantial completion of Tenant
improvements in the office space covered by the Fourth Amendment to Office
Lease.  The Annual Rental for the Sixth Floor Expansion Space payable by Tenant
under the Lease shall be as follows:

 

Square Footage

 

Price/RSF

 

Annual Rent

 

Monthly Installment

 

4,709

 

$

12.00

 

$

56,508.00

 

$

4,709.00

 

 

Landlord shall deliver the Sixth Floor Expansion Space “AS IS” in its current
condition except as follows:

 

On or before September 1, 2012, Landlord, at its sole cost, shall (i) replace
all cracked window film on exterior windows and (ii) install “cool white” lamps
in the space outlined in red on the attached Exhibit “A”.

 

Tenant may, at its sole cost, remodel any portion of the Sixth Floor Expansion
Space other than the primary entrance and existing reception area, with
Landlord’s written approval which shall not be unreasonably withheld.  With the
Sixth Floor Expansion Space, the total rentable square feet of the

 

--------------------------------------------------------------------------------


 

Leased Premises is 173,577 rentable square feet and the total rentable area of
the Building is 521,802 rentable square feet.

 

3.                                      Parking.  With respect to the Sixth
Floor Expansion Space, Landlord shall provide Tenant with fourteen (14) parking
spaces, including two (2) reserved covered spaces in the attached parking
structure and twelve (12) on a non-reserved basis on the existing surface lots. 
After giving effect to the preceding sentence, Tenant shall have a total of
four-hundred sixty-seven (467) parking spaces, which shall consist of one
hundred twelve (112) reserved covered spaces in the attached parking structure
and three hundred fifty-five (355) on a non-reserved basis on the existing
surface lots. These spaces are free of charge. At the end of the lease term for
the Sixth Floor Expansion Space the reserved parking spaces and the non-reserved
parking spaces attributable thereto shall be surrendered along with the Sixth
Floor Expansion Space.

 

4.                                      Tenant’s Share and Operating Expense
Base. Tenant’s Share attributable to the Sixth Floor Expansion Space shall be
0.90%. Tenant’s Share attributable to the entire Leased Premises after the
addition of the Sixth Floor Expansion Space shall be 33.26%; provided, however,
with respect to the Sixth Floor Expansion Space, Tenant shall pay no Operating
Expenses for calendar 2012.  The Operating Expense Base for the Sixth Floor
Expansion Space shall mean the amount of Operating Expenses for the calendar
year 2012.  The 5% cap on increases in Tenant’s Share attributable to the Sixth
Floor Expansion Space as to increases in Operating Expenses, as set forth in
Section 4.02(g) of the H&P Lease, shall be applicable to the Sixth Floor
Expansion Space and Tenant’s Share shall be made in reference to the base amount
established in 2013.

 

5.                                      Eighth Floor Space.  The parties hereto
acknowledge that Suite 850 (west wing of eighth floor) of the Building, which
contains 6,319 rentable square feet, is presently leased to another tenant
(“Existing Tenant”) through July 31, 2014 (the “Eighth Floor Space”).  The
Landlord and Tenant agree to cause their duly authorized representatives to
execute the Fourth Amendment to Office Lease in form identical to Exhibit “B” on
the later of August 1, 2014 or the date that the Existing Tenant vacates the
Eighth Floor Space subject to the terms of this paragraph 5.  In the event the
Existing Tenant holds over past July 31, 2014, Landlord shall use its best
efforts to vacate the Existing Tenant from the Eighth Floor Space.  In the event
Landlord is unable to vacate Existing Tenant from the Eighth Floor space by
December 31, 2014, then Tenant shall have the continuing right thereafter, upon
written notice, to terminate its obligation to lease the Eighth Floor Space,
provided that such notice is received by Landlord prior to the vacation of
Existing Tenant from the Eighth Floor Space.  If Tenant terminates its
obligation to lease the Eighth Floor Space as described above, then Tenant shall
have 60 days from the date of its termination notice to provide Landlord its
written election to extend the term of this Third Amendment.

 

Notwithstanding anything to the contrary in this Third Amendment, Tenant shall
have the right to provide Landlord its written election to extend the term of
this Third Amendment conditional upon Landlord receiving such election on or
before January 31, 2015.  In the event that Tenant elects to extend this Third
Amendment as described in this paragraph 5, the (i) per square foot rent and
lease term then applicable to the Existing Premises shall also apply to the
Sixth Floor Expansion Space and (ii) Landlord will provide Tenant a $9.60 per
square foot Tenant Improvement Allowance totaling $45,206.40 to reduce the cost
of Tenant Improvements to be constructed in the Leased Premises (in the manner
set forth in Exhibit “B” of the Lease).

 

6.                                      Authority. Each of Landlord and Tenant
represents and warrants to the other that the execution, delivery and
performance of this Third Amendment by such party is within the requisite power
of such party, has been duly authorized and is not in contravention of the terms
of such party’s organizational or governmental documents.

 

--------------------------------------------------------------------------------


 

7.                                      Binding Effect. Each of Landlord and
Tenant further represents and warrants to the other that this Third Amendment,
when duly executed and delivered, will constitute a legal, valid, and binding
obligation of Tenant, Landlord and all owners of the Building, fully enforceable
in accordance with its respective terms, except as may be limited by bankruptcy,
moratorium, arrangement, receivership, insolvency, reorganization or similar
laws affecting the rights of creditors generally and the availability of
specific performance or other equitable remedies.

 

8.                                      Successors and Assigns.  This Third
Amendment will be binding on the parties’ successors and assigns.

 

9.                                      Brokers.  Tenant warrants that it has
had no dealings with any broker or agent other than CB Richard Ellis/Oklahoma
(the “Broker”) in connection with the negotiation or execution of this Third
Amendment.  Landlord shall indemnify and hold Tenant harmless from and against
any cost, expense or liability for commissions or other compensation or charges
of Broker.  Tenant agrees to indemnify Landlord and hold Landlord harmless from
and against any and all costs, expenses or liability for commissions or other
compensations or charges claimed to be owed by Tenant to any broker or agent,
other than Broker, with respect to this Third Amendment or the transactions
evidenced hereby.

 

10.                               Amendments.  With the exception of those terms
and conditions specifically modified and amended herein, the Lease shall remain
in full force and effect in accordance with all its terms and conditions. In the
event of any conflict between the terms and provisions of this Third Amendment
and the terms and provisions of the Lease, the terms and provisions of this
Third Amendment shall supersede and control.

 

11.                               Counterparts.  This Third Amendment may be
executed in any number of counterparts, each of which shall be deemed an
original, and all of such counterparts shall constitute one agreement. To
facilitate execution of this Third Amendment, the parties may execute and
exchange facsimile counterparts of the signature pages and facsimile
counterparts shall serve as originals.

 

12.                               Disclosure.  Members of the Boulder Towers
Tenants in Common are licensed real estate brokers in the State of Oklahoma and
are affiliated with Commercial Realty, LLC dba CB Richard Ellis|Oklahoma; they
are also partners in Boulder Towers Tenants in Common, the Landlord.

 

[SIGNATURE PAGE TO FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment to be
effective as of the day and year as set forth above.

 

 

 

LANDLORD:

 

 

 

 

 

By: ASP, Inc.

 

 

 

 

 

Managing Partner of

 

 

Boulder Towers Tenants in Common

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  William H. Mizener

 

 

Title:    President

 

 

Date Executed:

 

 

 

 

 

 

 

 

 

Helmerich & Payne, Inc.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  Steven R. Mackey

 

 

Title:    Executive Vice President

 

 

Date Executed:

 

 

--------------------------------------------------------------------------------


 

Exhibit “X”

 

 

[insert space diagram]

 

 

Suite 660, 6th Floor
4,709 Total RSF

 

--------------------------------------------------------------------------------

 

Exhibit “B”

To Third Amendment to Office Lease

 

FOURTH AMENDMENT TO OFFICE LEASE

 

This Fourth Amendment to Office Lease (this “Fourth Amendment”) is made and
entered into by and between ASP, Inc., the managing partner of Boulder Tower
Tenants in Common (“Landlord”), and HELMERICH & PAYNE, INC., a Delaware
Corporation (the “Tenant”), effective on and as of the date on which Tenant
executes this Fourth Amendment, as set forth on the signature page (the
“Effective Date”).

 

W I T N E S SETH

 

WHEREAS, Landlord and Tenant previously entered into that certain Office Lease
dated May 30, 2003, as amended by that certain First Amendment to the Lease
dated as of May 23, 2008 and Second Amendment to Lease dated December 13, 2011
(“Lease”); pursuant to which Landlord leases to Tenant certain premises totaling
168,868 rentable square feet in the building commonly known as Boulder Towers
(the “Building”), located at 1437 South Boulder, Tulsa, Oklahoma 74119 (the
“Existing Premises”); and

 

WHEREAS, Landlord and Tenant entered into a Third Amendment to Office Lease
dated August of 2012 (“Third Amendment”) to which this Fourth Amendment to
Office Lease (“Fourth Amendment”) was attached as Exhibit “B”.

 

WHEREAS, the Third Amendment terminated simultaneously with the Landlord and
Tenant’s execution of this Fourth Amendment.

 

WHEREAS, Landlord and Tenant desire to expand the Premises, and amend certain
other terms of the Lease, all as more particularly provided hereinbelow;

 

NOW, THEREFORE, pursuant to the foregoing, and in consideration of the mutual
covenants and agreements contained in the Lease and herein, the Lease is hereby
modified and amended as set out below:

 

1.                                      Definitions.  All capitalized terms used
herein shall have the same meaning as defined in the Lease, unless otherwise
defined in this Fourth Amendment.

 

2.                                      Expansion Space.  Landlord and Tenant
hereby confirm, stipulate and agree that the Existing Premises shall be expanded
as of the Term Commencement Date (“TCD”), to include an additional 6,319
rentable square feet of office space (the “Eighth Floor Expansion Space”) as
described on Exhibit “A” attached hereto.

 

With such Eighth Floor Expansion Space, the total rentable square feet of the
Leased Premises is 175,187 rentable square feet and the total rentable area of
the Building is 521,802 rentable square feet.

 

--------------------------------------------------------------------------------


 

3.                                      Tenant’s Share and Operating Expense
Base. Tenant’s Share attributable to the Expansion Space shall be 1.21%.
Tenant’s Share attributable to the entire Leased Premises after the addition on
the TCD of the Expansion Space shall be 33.57%; provided however, with respect
to the Expansion Space, Tenant shall pay no Operating Expenses for calendar 2014
or for that portion of calendar 2015 prior to the TCD.  The Operating Expense
Base for the Expansion Space shall mean the amount of Operating Expenses for the
calendar year 2015. From and after the TCD, the 5% cap on increases in Tenant’s
Share attributable to the Expansion Space as to increases in Operating Expenses,
as set for the in Section 4.02(g) of the H&P Lease, shall be applicable to the
Expansion Space and Tenant’s Share shall be made in reference to the base amount
established in 2015.

 

4.                                      Rent and Term.  The per square foot
rental rate and lease term applicable to the Existing Premises on the TCD shall
also apply to the Eighth Floor Expansion Space.  The Rent for the Eighth Floor
Expansion Space shall commence on the earlier of Substantial Completion or
ninety (90) days after Landlord delivers the space to Tenant.

 

5.                                      Tenant Improvement Allowance.  The
Landlord shall provide Tenant a $10.66 per rentable square foot Tenant
Improvement Allowance totaling $67,361.00 to reduce the cost of Tenant
Improvements to be constructed in the Expansion Space (in the same manner as set
forth in Exhibit B of the Lease), inclusive of demolition, above ceiling
modification, preliminary space planning and construction documents and
construction.  Landlord shall timely pay the cost of Tenant Improvements up to
the amount of the Tenant Improvement Allowance.  In the event that the total
cost of Tenant Improvements is less than the Tenant Improvement Allowance, then
the balance shall be used by Tenant to improve any area of the Leased Premises
as long as the improvements are completed within two (2) years from the TCD.  In
the event that the total cost of Tenant Improvements is more than the Tenant
Improvement Allowance, then Tenant shall pay such excess costs when such amounts
become due and owing to the contractors.

 

6.                                      Parking.  With respect to the Expansion
Space, the Landlord shall provide Tenant nineteen (19) parking spaces, including
three (3) reserved covered spaces in the attached parking structure and sixteen
(16) on a non-reserved basis on the existing surface lots. As of the TCD, Tenant
shall have a total of four hundred seventy-two (472) parking spaces, which shall
consist of one hundred thirteen (113) reserved covered spaces in the attached
parking structure and three hundred fifty-nine (359) on a non-reserved basis on
the existing surface lots. These spaces are free of charge.  Notwithstanding the
foregoing, in the event Tenant elects to extend the term of the Sixth Floor
Expansion Space as described in paragraph 5 of the Third Amendment to Office
Lease, then Tenant shall possess a total of four hundred eighty-six (486)
parking spaces, including one hundred fifteen (115) reserved covered spaces in
the attached parking structure and three hundred seventy-one (371) on a
non-reserved basis on the existing surface lots.

 

7.                                      Authority. Each of Landlord and Tenant
represents and warrants to the other that the execution, delivery and
performance of this Fourth Amendment by such party is within the requisite power
of such party, has been duly authorized and is not in contravention the terms of
such party’s organizational or governmental documents.

 

8.                                      Binding Effect. Each of Landlord and
Tenant further represents and warrants to the other that this Fourth Amendment,
when duly executed and delivered, will constitute a legal, valid, and binding
obligation of Tenant, Landlord and all owners of the Building, fully enforceable
in accordance with its respective terms, except as may be limited by bankruptcy,
moratorium, arrangement,

 

--------------------------------------------------------------------------------


 

receivership, insolvency, reorganization or similar laws affecting the rights of
creditors generally and the availability of specific performance or other
equitable remedies.

 

9.                                      Successors and Assigns.  This Fourth
Amendment will be binding on the parties’ successors and assigns.

 

10.                               Brokers.  Tenant warrants that it has had no
dealings with any broker or agent other than CB Richard Ellis/Oklahoma (the
“Broker”) in connection with the negotiation or execution of this Fourth
Amendment.  Landlord shall indemnify and hold Tenant harmless from and against
any cost, expenses or liability for commissions or other compensation or charges
of Broker.  Tenant agrees to indemnify Landlord and hold Landlord harmless from
and against any and all costs, expenses or liability for commissions or other
compensations or charges claimed to be owed by Tenant to any broker or agent,
other than Broker, with respect to this Fourth Amendment or the transactions
evidenced hereby.

 

11.                               Amendments.  With the exception of those terms
and conditions specifically modified and amended herein, the Lease shall remain
in full force and effect in accordance with all its terms and conditions. In the
event of any conflict between the terms and provisions of this Fourth Amendment
and the terms and provisions of the Lease, the terms and provisions of this
Fourth Amendment shall supersede and control.

 

12.                               Counterparts.  This Fourth Amendment may be
executed in any number of counterparts, each of which shall be deemed an
original, and all of such counterparts shall constitute one agreement. To
facilitate execution of this Fourth Amendment, the parties may execute and
exchange facsimile counterparts of the signature pages and facsimile
counterparts shall serve as originals.

 

13.                               Disclosure.  Members of the Boulder Towers
Tenants in Common are licensed real estate brokers in the State of Oklahoma and
are affiliated with Commercial Realty, LLC dba CB Richard Ellis|Oklahoma; they
are also partners in Boulder Towers Tenants in Common, the Landlord.

 

[SIGNATURE PAGE TO FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment to be
effective as of the day and year as set forth above.

 

 

 

LANDLORD:

 

 

 

 

 

By: ASP, Inc.

 

 

 

 

 

Managing Partner of

 

 

Boulder Towers Tenants in Common

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  William H. Mizener

 

 

Title:    President

 

 

Date Executed:

 

 

 

 

 

 

 

 

 

Helmerich & Payne, Inc.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  Steven R. Mackey

 

 

Title:    Executive Vice President

 

 

Date Executed:

 

 

--------------------------------------------------------------------------------
